Name: COMMISSION REGULATION (EC) No 2504/95 of 26 September 1995 fixing production refunds on cereals and rice
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 27 . 10 . 95 EN Official Journal of the European Communities No L 257/33 COMMISSION REGULATION (EC) No 2504/95 of 26 September 1995 fixing production refunds on cereals and rice Annex II to Regulation (EEC) No 1722/93 to establish the exact amount payable ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992, on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 7(3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3 ), as last amended by Regulation (EC) No 1 530/95 (4), and in particular Article 9 (3) thereof, Having regard to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the arrangements concerning production refunds in the cereals and rice sectors (% as last amended by Regulation (EC) No 1516/95 (6), and in particular Article 3 thereof, Whereas Regulation (EEC) No 1722/93 establishes the conditions for granting the production refund ; whereas the basis for the calculation is established in Article 3 of the said Regulation ; whereas the refund thus calculated must be fixed once a month and may be altered if the price of maize, wheat and barley changes significantly ; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Article 1 1 . The refund referred to in Article 3 (2) of Regulation (EEC) No 1722/93, expressed per tonne of starch extracted from maize, wheat, potatoes, rice or broken rice, shall be ECU 30,26 per tonne . 2. The refund referred to in Article 3 (2) of Regulation (EEC) No 1722/93, expressed per tonne of starch extracted from barley and oats, shall be ECU 0,00 per tonne . Article 2 This Regulation shall enter into force on 27 October 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , I1) OJ No L 179 , 0 OJ No L 166 , (4) OJ No L 148 , (5) OJ No L 159 , (k) OJ No L 147 , 1 . 7 . 1992, p. 21 . 29 . 7. 1995, p . 1 . 25 . 6. 1976, p . 1 . 30 . 6. 1995, p. 5 . 1 . 7 . 1993, p. 112. 30 . 6 . 1995, p . 49 .